         Case 2:19-cr-00064-APG-NJK Document 123 Filed 02/02/21 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                              Case No. 2:19-cr-00064-APG-NJK

 4          Plaintiff                                      Order Granting Motion to Seal

 5 v.                                                               (ECF No. 101)

 6 KING ISAAC UMOREN,

 7          Defendant

 8        The Government moves to seal two motions in limine (ECF Nos. 99 and 100). The

 9 defendant has not filed an opposition. The reasons set forth in the Government’s motion justify

10 keeping those motions under seal.

11        I THEREFORE ORDER that the Government’s motion to seal (ECF No. 101) is

12 granted. The motions filed at ECF Nos. 99 and 100 and the defendant’s responses to those

13 motions (ECF Nos. 113, 114) shall remain under seal.

14        DATED this 2nd day of February, 2021.

15
                                                       ANDREW P. GORDON
16                                                     UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23
